      Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 1 of 16



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    RAMOS GONZALES                                            CIVIL ACTION

    VERSUS                                                     NO. 20-1022

    METROPOLITAN LIFE INSURANCE                           SECTION “R” (4)
    COMPANY



                           ORDER AND REASONS


       Before the Court is defendant Metropolitan Life Insurance Company’s

(“MetLife”) unopposed motion to dismiss. 1 Because plaintiff’s claim is both

completely preempted under the Employment Retirement Income Security

Act of 1974 (“ERISA”), § 502, 29 U.S.C. § 1132, and conflict preempted under

ERISA § 514, 29 U.S.C. § 1144, the Court grants the motion.

I.     BACKGROUND

       This case arises from an insurance coverage dispute. On February 4,

2018, while attending a parade, plaintiff Ramos Gonzales suffered a stroke.2

At the time, he had an insurance policy with defendant MetLife.3 Gonzales




1      R. Doc. 5.
2      R. Doc. 1-1 at 4, ¶ II.
3      See id. at 4-5, ¶ III.
     Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 2 of 16



made a claim under the policy, but MetLife allegedly denied the claim for

failure to show adequate “proof of loss.” 4

      Gonzales sued MetLife in state court pursuant to La. R.S. § 22:1821. 5

MetLife removed this matter to federal court on March 26, 2020. 6 MetLife

initially filed its motion to dismiss plaintiff’s claim on April 2, 2020, with a

submission date of May 6, 2020. 7 Before responding to the motion to

dismiss, plaintiff terminated the services of his counsel on May 29, 2020, 8

and the Court allowed plaintiff’s counsel to withdraw. 9 On June 5, 2020, the

Court ordered plaintiff to submit, by June 19, 2020, a written statement

regarding future representation and the steps he was taking to secure new

counsel. The Court continued the submission date on the motion to dismiss

to July 15, 2020. 10 Plaintiff did not timely respond to the Court’s order, and

in an out of time response, indicated an intention or desire to search for

counsel.11 On June 23, 2020, the Court issued an order notifying plaintiff

that he must prosecute the case with or without counsel and that failure to




4     See id. at 3, ¶ V.
5     See generally R. Doc. 1-1.
6     R. Doc. 1.
7     R. Doc. 5.
8     R. Doc. 16-2.
9     R. Doc. 18.
10    R. Doc. 18; R. Doc. 19.
11    R. Doc. 20.
                                       2
      Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 3 of 16



prosecute the case may result in the imposition of appropriate sanctions,

including dismissal. 12 Plaintiff did not respond to the motion to dismiss

either in person or through counsel. The Court now considers the motion to

dismiss.13

II.    LEGAL STANDARD

       A.    Rule 12(b)(6)

       When considering a motion to dismiss under Rule 12(b)(6), the Court

accepts all well-pleaded facts as true and views the facts in the light most

favorable to the plaintiff. See Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). The Court must resolve doubts as to the sufficiency of the claim in the

plaintiff’s favor. Vulcan Materials Co. v. City of Tehuacana, 238 F.3d 382,

387 (5th Cir. 2001).

       But to survive a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Courts must dismiss the claim if

there are insufficient factual allegations to raise the right to relief above the

speculative level, Twombly, 550 U.S. at 555, or if it is apparent from the face




12     R. Doc. 21.
13     R. Doc. 5.
                                        3
    Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 4 of 16



of the complaint that there is an insuperable bar to relief, Jones v. Bock, 549

U.S. 199, 215 (2007).     The Court is not bound to accept as true legal

conclusions couched as factual allegations. Iqbal, 556 U.S. at 679.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments. Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). The Court

may also consider documents attached to a motion to dismiss or an

opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.

      B.    ERISA Preemption

      ERISA may preempt state law claims in one of two ways. See Gomez

v. Ericsson, Inc. 828 F.3d 376 (5th Cir. 2016) (citing Haynes v. Prudential

Health Care, 313 F.3d 330, 334 (5th Cir. 2002); Giles v. NYLCare Health

Plans, Inc., 172 F.3d 332, 336 (5th Cir. 1999)). First, the federal law may

“occupy a particular field, resulting in complete preemption under [ERISA]

§ 502(a), 29 U.S.C. § 1132(a).” Giles, 172 F.3d at 336 (citing Met. Life Ins. v.

Taylor, 481 U.S. 58 (1987); McClelland v. Gronwaldt, 155 F.3d 507 (5th Cir.

1998), overruled in part on other grounds by Arana v. Ochsner Health Plan,

338 F.3d 433, 440 n.11; see also Arana, 338 F.3d at 437. “[C]omplete

preemption exists when a remedy falls within the scope of or is in direct


                                       4
    Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 5 of 16



conflict with ERISA § 502(a), and therefore is within the jurisdiction of

federal court.” McGowin v. ManPower Int'l, Inc., 363 F.3d 556, 559 (5th Cir.

2004).

      The second form of ERISA preemption is “ordinary” or “conflict”

preemption. It exists when ERISA provides an affirmative defense to state

law claims and involves ERISA § 514(a), 29 U.S.C. § 1144(a). Giles, 172 F.3d

at 337. Section 514(a) provides that ERISA “shall supersede any and all State

laws insofar as they may now or hereafter relate to any employer benefit

plan.” 29 U.S.C. § 1144(a) (emphasis added). Unlike complete preemption,

the mere presence of conflict preemption does not raise a federal question.

Instead of “transmogrifying a state cause of action into a federal one—as

occurs with complete preemption—conflict preemption serves as a defense

to a state action.” Giles, 172 F.3d at 337 (citing Soley v. First Nat'l Bank of

Commerce, 923 F.2d 406, 407-08 (5th Cir. 1991); Rice v. Panchal, 65 F.3d

637, 639-40 (7th Cir. 1995)). When a state law claim is conflict preempted

by ERISA, the appropriate result is dismissal. See Ellis v. Liberty Life Assur.

Co. of Bos., 394 F.3d 262, 266 (5th Cir. 2004) (affirming dismissal of claim

when “the district court dismissed Ellis’s state-law claims . . . holding that

they are preempted by ERISA”).




                                      5
    Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 6 of 16



      The party asserting ERISA preemption has the burden to demonstrate

that ERISA preempts the claims at issue. See Bankston v. Unam Life Ins.,

No. 07-5507, 2009 WL 57104, at *2 (E.D. La. 2009); Murphy v. Inexco Oil

Co., 611 F.2d 570, 573 (5th Cir. 1980).

III. DISCUSSION

      A.    Whether the Policy Is an ERISA Plan

      To determine whether plaintiff’s claim is preempted—either under the

doctrine of complete preemption or conflict preemption—the Court must

first determine whether MetLife’s insurance policy is an ERISA “plan.” 29

U.S.C. § 1002(3). A “plan” or “employee benefit plan” is “an employee

welfare benefit plan.” 29 U.S.C. § 1002(3). An “employee welfare benefit

plan” is described as follows:

      any plan, fund, or program which was . . . established or
      maintained by an employer . . . to the extent that such plan, fund,
      or program was established or is maintained for the purpose of
      providing for its participants or their beneficiaries, through the
      purchase of insurance or otherwise . . . benefits in the event of
      sickness, accident, disability, death or unemployment . . . .

Id. at § 1002(1). The Fifth Circuit uses a three-part test to decide

whether an insurance policy is a plan under ERISA. Shearer v. Sw.

Serv. Life Ins., 516 F.3d 276, 279 (5th Cir. 2008). To qualify, “the

arrangement must be (1) a plan, (2) not excluded from ERISA coverage

by the safe-harbor provisions established by the Department of Labor,

                                      6
     Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 7 of 16



and (3) established or maintained by the employer with the intent to

benefit employees.” Id.

      First, the MetLife insurance policy14 is a “plan” within the meaning of

the statute. To make this determination, courts ask whether, when looking

at the policy, “a reasonable person could ascertain the intended benefits,

beneficiaries, source of financing, and procedures for receiving benefits.”

Meredith v. Time Ins., 980 F.2d 352, 355 (5th Cir. 1993). This information

is apparent from the face of the certificate of insurance on the MetLife policy.

The certificate of insurance lists various benefits including “critical illness

benefit for . . . stroke.”15 It also describes beneficiaries as “eligible classes.” 16

The certificate names Panasonic as the “policyholder” and indicates the

insurance is financed through the payments of premiums by the

policyholder. 17 Finally, the certificate contains information on procedures




14    R. Doc. 5-2. MetLife has attached a certificate of insurance to its
motion to dismiss. A court may consider documents a defendant attaches to
a motion to dismiss if the documents are “referred to in the plaintiff’s
complaint and are central to her claim.” Causey v. Sewell Cadillac-
Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004). Plaintiff refers to the
insurance policy in his complaint. See R. Doc. 1-1 at 4-5, ¶ III. His action is
to recover benefits allegedly owed under the terms of the policy; thus, the
insurance certificate is central to his claims.
15    R. Doc. 5-2 at 18.
16    Id. at 15-16.
17    Id. at 2, 28.
                                         7
     Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 8 of 16



for “filing a claim.” 18 Second, the policy is not excluded from ERISA coverage

by the Department of Labor’s safe-harbor provisions. The Department’s

safe-harbor provisions apply to a group insurance program in which “[n]o

contributions are made by an employer.” 29 C.F.R. § 2510.3-1(j)(1). The

certificate of insurance indicates that plaintiff’s employer, Panasonic, paid

premiums for the group policy. 19 Third, it is clear from the face of the

certificate of insurance that Panasonic, the policyholder, acquired the policy

with the intent to benefit its employees in the event of critical illness.20 See

Mem'l Hosp. Sys. v. Northbrook Life Ins. Co., 904 F.2d 236, 241 (5th Cir.

1990) (employer demonstrated an intent to benefit employees when it

purchased and maintained a group insurance policy like the one at issue

here).




18    Id. at 30.
19    See R. Doc. 5-2 at 2 (listing Panasonic as “policyholder”); id. at 28
(describing “Group Billed Insurance” as “insurance in effect under the Group
Policy for which the Group Policyholder remits premium”).
20    That Panasonic pays premiums to provide insurance to its employees
demonstrates an intent to benefit those employees. See R. Doc. 5-2 at 28.
Additionally, the certificate of insurance states that the “Board of Directors
of Panasonic Corporation shall be empowered to amend or terminate the
Plan or any benefit under the Plan at any time.” Id. at 42. Because
Panasonic’s board has the discretion to terminate benefits, the continued
existence of the plan also confirms its intent to benefit its employees.
                                       8
      Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 9 of 16



       B.    Preemption

             1.    Complete Preemption

       “[A]ny state-law cause of action that duplicates, supplements, or

supplants the ERISA civil enforcement remedy conflicts with the clear

congressional intent to make the ERISA remedy exclusive and is therefore

pre-empted.” Aetna Health Inc. v. Davila, 542 U.S. 200, 209 (2004). In

other words, ERISA’s civil enforcement provision completely preempts any

state cause of action that falls within its scope. See Arana 338 F.3d at 440

(5th Cir. 2003) (quoting Taylor, 481 U.S. at 66) (“Put simply, there is

complete preemption jurisdiction over a claim that seeks relief ‘within the

scope of the civil enforcement provisions of § 502(a).’”).

       Under Davila, 542 U.S. at 210, a cause of action “falls within the scope”

of the ERISA civil enforcement provision if (1) the plaintiff could have

brought the claim under ERISA § 502(a)(1)(B), and (2) defendant’s actions

do not implicate any other independent legal duty. Here, plaintiff could have

brought his claim for unpaid benefits under ERISA § 502(a)(1)(B). A claim

under § 502(a)(1)(B) “is relatively straightforward.” Id. When “a participant

or beneficiary believes that benefits promised to him under the terms of the

plan are not provided, he can bring suit seeking provision of those benefits.”

Id.


                                       9
     Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 10 of 16



      The entirety of plaintiff’s complaint is premised on the alleged

wrongful denial of coverage and therefore could have been brought under

§ 502(a)(1)(B). 21 Further, defendant’s actions do not implicate any other

legal duty, because plaintiff’s claim under La. R.S. § 22:1821 for damages and

attorney’s fees is dependent on the claim for unpaid benefits. Section

22:1821 provides in relevant part:

      All claims . . . shall be paid not more than thirty days from the
      date upon which written notice and proof of claim, in the form
      required by the terms of the policy, are furnished to the insurer
      unless just and reasonable grounds, such as would put a
      reasonable and prudent businessman on his guard, exist . . . .”

The Louisiana statute subjects an insurer to a penalty for failure to

comply with its provisions “of double the amount of the health and

accident benefits due under the terms of the policy or contract during

the period of delay, together with attorney's fees to be determined by

the court.” La. R.S. § 22:1821. This statute does not establish a new

legal duty because it does not “impose any liability upon [defendant]

so long as [defendant] act[s] in compliance with Plan terms.” Trahan

v. Met. Life Ins., No. 15-2803, 2016 WL 3443658, at *6 (W.D. La. May

20, 2016), report and recommendation adopted, No. 15-2803, 2016




21    See R. Doc. 1-1 at 5, ¶ V.
                                     10
    Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 11 of 16



WL 3453662 (W.D. La. June 20, 2016). Therefore, ERISA § 502(a)

completely preempts plaintiff’s claim.

      The Fifth Circuit has not expressly determined the appropriate

disposition of a claim that is completely preempted. See Spear Mktg., Inc. v.

BancorpSouth Bank, 791 F.3d 586, 598 n.62 (5th Cir. 2015); Ford v.

Freemen, 388 F. Supp. 3d 692, 703 (N.D. Tex. 2019). There are two possible

approaches. Under the approach taken by the Second Circuit and most

district courts in the Fifth Circuit, complete preemption “results in the

dismissal of the state-law claim.” Spear Mktg., Inc., 791 F.3d at 598 n.62

(quoting Encompass Office Sols., Inc. v. Ingenix, Inc., 775 F.Supp.2d 938,

949 (E.D. Tex. 2011)) (citing Briarpatch Ltd. v. Phx. Pictures, Inc., 373 F.3d

296, 308-09 (2d Cir. 2004)).         Alternatively, at least one court has

recharacterized a state claim as a properly asserted federal claim and

proceeded to adjudicate it on the merits.              Id. (citing Kersh v.

UnitedHealthcare Ins. Co., 946 F. Supp. 2d 621, 630 (W.D. Tex. 2013)).

      The Court finds that the appropriate result is dismissal of the claim.

Spear Mktg., Inc., 791 F.3d at 598 n.2. In Spear Marketing, the Fifth Circuit

did not answer whether a completely preempted claim must be dismissed in

all events, but it pointed favorably to a prior decision, GlobeRanger, 691 F.3d

at 706, in which it dismissed claims that were completely preempted under


                                      11
    Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 12 of 16



the Copyright Act. And as noted, the Second Circuit and a majority of the

district courts in the Fifth Circuit have concluded that complete preemption

requires dismissal of the preempted claim. Spear Mktg., 791 F.3d at 598

n.62 (quoting Encompass Office Sols., Inc. 775 F.Supp.2d at 949) (citing

Briarpatch Ltd., 373 F.3d at 308-09). Based on this authority, the Court

holds that the plaintiff’s claim must be dismissed because it is completely

preempted.

             2.   Conflict Preemption

      Even if complete preemption did not lead to dismissal, plaintiff’s claim

must still be dismissed as conflict preempted, because its cause of action

relates to an employee benefit plan under ERISA § 514(a), 29 U.S.C. §

1144(a). The Supreme Court interprets ERISA § 514(a) broadly. See Met.

Life Ins. v. Massachusetts, 471 U.S. 724, 737 (1985). “[P]reempted state law

includes any state law cause of action as it relates to an employee benefit

plan, even if it arises under a general law which in and of itself has no

connection to employee benefit plans.” Christopher v. Mobil Oil Corp., 950

F.2d 1209, 1218-19 (5th Cir. 1992). A state cause of action “relates to” an

employee benefits plan when it maintains a “connection with or reference to

such plan.” See Hubbard v. Blue Cross & Blue Shield Ass'n., 42 F.3d 942,

945 (5th Cir. 1995).


                                     12
      Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 13 of 16



         The Fifth Circuit uses a two-part test to determine whether a state

claim “relates to” a § 514(a) employee health benefit plan: “(1) whether the

state law claims address areas of exclusive federal concern, such as the right

to receive benefits under the terms of an ERISA plan; and (2) whether the

claims directly affect the relationship among the traditional ERISA entities—

the employer, the plan and its fiduciaries, and the participants and

beneficiaries.” King v. Bluecross Blueshield of Alabama, 439 F. App’x. 386,

389 (5th Cir. 2011).

         Here, the state claim addresses an area of exclusive federal concern:

the right to receive benefits under the terms of the plan. See id. Plaintiff’s

entire complaint is premised on his assertion that MetLife violated the terms

of the plan by refusing to pay benefits allegedly due following his stroke.22

Furthermore, “[c]ourts have consistently recognized that ERISA preempts a

claim for unpaid benefits, penalties, and fees under Louisiana Revised

Statute § 22:657 (now § 22:1821).” Trahan, 2016 WL 3443658, at *7; see also

Ponstein v. HMO Louisiana Inc., No. 08-663, 2009 WL 1309737 (E.D. La.

May 11, 2009) (“Plaintiff's state law claims and remedies, including

Plaintiff's state claims for penalties and attorney fees under La. Rev. Stat.

§ 22:657 (now La. Rev. Stat. § 22:1821) are preempted as they relate to the


22   R. Doc. 1-1 at 4-5, ¶¶ III, V.
                                       13
     Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 14 of 16



Plaintiff's claim for benefits under the employee benefit plan.”);

Cunningham v. Petroleum Professional Int., No. 04-2528, 2006 WL

1044153 (W.D. La. Apr. 19, 2006) (“[I]t is well settled that plaintiff's ‘bad

faith’ claim for Louisiana statutory penalties and attorney's fees pursuant to

La. R.S. 22:657 is preempted by ERISA, notwithstanding the fact that the

statute is part of the Louisiana Insurance Code.”). Further, the right to

receive benefits under the terms of an ERISA plan affects the relationship

between traditional ERISA entities: the plan and a participant, Gonzales.23

See Mayfield v. UNUM Life Ins. Co. of Am., No. 15-5553, 2016 WL 4261771,

at *4 (E.D. La. Aug. 12, 2016) (quoting Trahan, 2016 WL 3443658, at *1) (“a

§ 22:1821 claim centers upon whether [the] plaintiff had a right to receive

benefits under the terms of an ERISA plan, which affects the relationship

between traditional ERISA entities.”); King, 439 F. App’x at 389. Thus,

plaintiff’s claim “relates to” an employee benefit plan under ERISA § 514(a).

      Finally, the Court must consider whether the savings clause of ERISA

§ 514(b)(2)(A) spares plaintiff’s claim from preemption. See Garcia v. Best


23    A “participant” is defined as “any employee or former employee of an
employer . . . who is or may become eligible to receive a benefit . . . from an
employee benefit plan . . . .” 29 U.S.C. § 1002(7). The certificate of
insurance attached to defendant’s motion to dismiss demonstrates that this
definition applies to plaintiff. See R. Doc. 5-2 at 14 (“You and Your means
an employee who is insured under the Group Policy for the insurance
described in this Certificate.”).
                                        14
    Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 15 of 16



Buy Stores, L.P., 416 F. App'x 384, 386 (5th Cir. 2011). The savings clause

of § 514(b)(2)(A) provides that, “[e]xcept as provided in subparagraph (B),

nothing in this subchapter shall be construed to exempt or relieve any person

from any law of any State which regulates insurance, banking, or securities.”

A law regulates insurance when the law (1) is “specifically directed toward

entities engaged in insurance;” and (2) “substantially affect[s] the risk

pooling arrangement between the insurer and the insured.” Garcia, 416 F.

App’x. at 386 (citing Kentucky Ass'n of Health Plans, Inc. v. Miller, 538 U.S.

329, 341-42 (2003)).

      Section 22:1821 does not regulate insurance because it does not affect

the risk pooling arrangement. “[Section] 22:1821 authorizes recovery of

benefits due under the policy, plus penalties and fees for an insurer’s

unreasonable failure to timely pay benefits. As such, it is remedial in nature

and does not affect the risk (a participant’s health care costs) contracted for

under the policy.” Trahan, 2016 WL 3443658, at *8 (internal citation

omitted). Because it does not affect risk pooling, § 22:1821 falls outside

ERISA’s savings clause. Therefore, plaintiff’s claim under § 22:1821 relates

to a claim under the plan, and the savings clause does not apply. The Court

holds that plaintiff’s claim is conflict preempted and must be dismissed.




                                      15
      Case 2:20-cv-01022-SSV-KWR Document 26 Filed 08/13/20 Page 16 of 16



IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS defendant’s motion and

dismisses plaintiff’s claim. The Court grants plaintiff fourteen (14) days from

the date of this order to amend his complaint to assert an ERISA claim for

unpaid benefits.




          New Orleans, Louisiana, this _____
                                        13th day of August, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      16
